Case: 16-15536   Date Filed: 03/01/2017   Page: 1 of 5


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 16-15536
                         Non-Argument Calendar
                       ________________________

                    D.C. Docket No. 9:16-cv-81003-BB



CHARLES MEEKS,

                                                            Plaintiff-Appellant,

                                  versus

OCWEN LOAN SERVICING LLC,

                                                           Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                              (March 1, 2017)

Before HULL, MARCUS, and FAY, Circuit Judges.

PER CURIAM:
              Case: 16-15536     Date Filed: 03/01/2017    Page: 2 of 5


      Charles Meeks appeals the district court’s dismissal of his complaint against

Ocwen Loan Servicing LLC (“Ocwen”), in which he alleged that Ocwen violated

Regulation X of the Real Estate Settlement Procedures Act, 12 U.S.C. §§ 2601, et

seq. (“RESPA”). On appeal, Meeks argues that the district court erred in

dismissing his claims because Ocwen did not comply with 12 C.F.R. § 1024.36(c),

that Meeks alleged a concrete injury sufficient to confer Article III standing for

statutory damages, and that the district court should have allowed him to amend his

complaint. After a careful review of the record and the parties’ briefs, we affirm.

                       I.     FACTUAL BACKGROUND

      The facts of this case are straightforward and may be found in greater detail

in the district court’s order in the proceedings below. Meeks had a mortgage loan

on his property, and Ocwen was at one point the servicer of the loan. When a

borrower requests information from a loan servicer, Regulation X provides that the

loan servicer shall provide “a written response acknowledging receipt” of that

request within five days of receiving the request. 12 C.F.R. § 1024.36(c).

      By way of brief review, Meeks, through counsel, mailed Ocwen a written

request for information (“RFI”) pursuant to RESPA and Regulation X. Meeks’s

counsel sent the RFI via certified mail, and Ocwen received it on November 10,

2015. An agent of Ocwen signed the certified mail return receipt (the “Certified

Receipt”) on that same day. It is undisputed that Meeks’s attorneys then received


                                          2
                 Case: 16-15536       Date Filed: 03/01/2017        Page: 3 of 5


this Certified Receipt signed by Ocwen’s agent. This Certified Receipt is attached

to Meeks’s amended complaint. On November 19, 2015, Ocwen sent Meeks a

substantive response to his RFI.1

       Over five months later, on April 29, 2016, Meeks, through counsel, sent

Ocwen a “Notice of Error” (“NOE”) letter, stating that “[w]e are unsure as to

whether you have received our client’s [RFI].” After sending this NOE, Meeks

filed this lawsuit.

       On June 3, 2016, Meeks filed a counseled amended complaint in Florida

state court, alleging that Ocwen violated 12 C.F.R. § 1024.36(c) (Count I). As to

Count I, Meeks alleged that Ocwen did not correctly or timely acknowledge receipt

of his RFI, and that he incurred actual damages of less than $100 for mailing the

April 2016 NOE, along with attorney’s fees and costs. Meeks also sought statutory

damages under RESPA (Count II).

       Defendant Ocwen removed the case to federal court and filed a motion to

dismiss. The district court granted Ocwen’s motion to dismiss, concluding that,

under 12 C.F.R. § 1024.36(c)’s plain and unambiguous language, the Certified

Receipt signed by Ocwen’s agent satisfied the regulation’s requirements. The




       1
         Meeks argues that Ocwen’s November 19 response was an untimely “acknowledgment”
of receipt, but that letter plainly provides substantive information about the loan and promises to
send Meeks additional relevant documents.
                                                 3
                Case: 16-15536        Date Filed: 03/01/2017       Page: 4 of 5


district court also concluded that Meeks had not alleged a sufficiently concrete

injury to confer Article III standing as to his claim for statutory damages.

                                    II.    DISCUSSION

       Under these facts, the district court did not err in dismissing Meeks’s

counseled amended complaint with prejudice. 2

       Regulation X provides in relevant part:

       Within five days (excluding legal public holidays, Saturdays, and
       Sundays) of a servicer receiving an information request from a
       borrower, the servicer shall provide to the borrower a written response
       acknowledging receipt of the information request.
12 C.F.R. § 1024.36(c). As the district court acknowledged, whether a Certified

Receipt qualifies as a “written response acknowledging receipt” is an issue of first

impression. As to Count I, under the undisputed factual circumstances of this

case—where Meeks’s attorney sent the RFI on behalf of Meeks as a borrower and

Meeks’s attorneys unquestionably received the Certified Receipt in response

signed by Ocwen’s agent—we agree with the district court that Regulation X was

satisfied.3

       2
         We review de novo the district court’s grant of a motion to dismiss under Federal Rule
of Civil Procedure 12(b)(6), accepting the allegations in the complaint as true and construing
them in the light most favorable to the plaintiff. Renfroe v. Nationstar Mortg., LLC, 822 F.3d
1241, 1243 (11th Cir. 2016).
       3
        Alternatively, we affirm because Meeks did not suffer any compensable damages from
Ocwen’s alleged violation. See Renfroe, 822 F.3d at 1246 (explaining that damages are an
“essential element in pleading a RESPA claim”). Here, we agree with the district court that
Meeks’s counsel’s NOE appeared to “falsely question[] the servicer’s receipt in order to create a
claim for damages.”
                                                4
                Case: 16-15536        Date Filed: 03/01/2017       Page: 5 of 5


       As to Count II, we also agree with the district court that Meeks has not

suffered a concrete injury in fact and, thus, does not have Article III standing to

assert a claim for statutory damages. See Spokeo, Inc. v. Robins, 578 U.S. ___,

___, 136 S. Ct. 1540, 1548-49, 1550 (2016) (holding that, while an injury need not

be tangible to be “concrete,” a plaintiff “cannot satisfy the demands of Article III

by alleging a bare procedural violation”). Here, Meeks (and his attorneys) had

undisputed actual knowledge of receipt of the RFI, although they dispute that its

form was sufficient to meet Regulation X’s requirements. Thus, Meeks suffered at

most “a bare procedural violation,” and he cannot show that he suffered a real,

concrete injury from Ocwen’s actions. See id. at 1548, 1550.

       In sum, under the circumstances of this case, we affirm the district court. 4

       AFFIRMED.




       4
         Meeks acknowledges in his brief that the “only question now before this court is whether
[he] made a prima facie claim under 12 C.F.R. § 1024.36(c).” This is consonant with our
reading of the scope of his amended complaint and the district court’s order. Thus, to the extent
his brief seeks to raise other claims, we do not address them. See Egidi v. Mukamai, 571 F.3d
1156, 1163 (11th Cir. 2009) (“Arguments not properly presented in a party’s initial brief . . . are
deemed waived.”).
        As to Meeks’s argument that he should have been granted leave to amend his complaint
to supplement his statutory-damages claim, the record reflects that Meeks never requested such
leave from the district court. See Wagner v. Daewoo Heavy Indus. Am. Corp., 314 F.3d 541,
542 (11th Cir. 2002) (“A district court is not required to grant a plaintiff leave to amend his
complaint sua sponte when the plaintiff, who is represented by counsel, never filed a motion to
amend nor requested leave to amend before the district court.”).
                                                5